Opinion op the Court by
William Rogers Clay, Commissioner
^Affirming.
This suit, was brought by the American Snuff Company against W. M. Walker and J. L. Humphrey, to enjoin Walker from selling a certain crop of tobacco to Humphrey, and to compel him to deliver the tobacco to plaintiff, pursuant to the terms of the contract by which he sold and agreed to deliver the tobacco to. plaintiff. The suit was based on the claim that a portion of the tobacco was necessary to meet the demands of plaintiff’s business, and that the other portion was necessary to enable plaintiff to comply with a contract by which it had sold that portion to others; that other tobacco of like character could not be purchased in the market; that plaintiff had no adequate remedy at law because damages would not compensate it for the loss incurred; that Walker was insolvent and that plaintiff would suffer irreparable injury if the injunction were not granted. On final hearing, the relief prayed for was granted, and the defendants appeal.
The case is here without brief for appellants. In the absence of a brief, specifying the errors for which a reversal is asked, it will be presumed that no errors *592exist, and that the judgment is correct. Commonwealth v. Lexington & E. R. Co., 167 Ky. 442, 180 S. W. 532; Continental Insurance Co. v. Ramsey, 160 Ky. 441, 169 S. W. 855; Crawford v. Wiedemann, 158 Ky. 333, 164 S. W. 981; Brown v. Daniels, 154 Ky. 267, 157 S. W. 3.
Judgment affirmed.